Campbell, C. J.,
delivered the opinion of the court.
Although E. Kahn was liable to account to the representatives of Greenbaum, the deceased partner, for continuing business in the firm name, and with firm assets, if such was the case, the business done by Kahn, after Greenbaum’s deatb^. was his individual business; and debts accrued to hjafi' in such business, although nominally due to GreenbajüHÍ& Kahn, were legally due to Kahn, and appropriable.creditors. A party cannot make use of a firm n^m’e, and take notes payable to that name, and, when sucjhi assets are sought to be reached by his creditors, elude thjptí' pursuit by setting up the real or imaginary claim of a partner, who was’ not such, to defeat creditors. /

Affirmed.